Advisory Action

Response to Arguments
Applicant's arguments filed 11-4-2021 have been fully considered but they are not persuasive.
Applicant submits: “According to claim 1, besides text keywords being used as description information of the monitored entity, picture is also used as the description information of the monitored entity, the text and image recognized from each video in the real-time stream data are compared respectively with the keywords and the picture, and then it is able to determine whether the video matches with the monitored entity”; please note that the arguments begins with intended use and characteristic of the keywords and/or picture are not part of the invention. For example, if someone wants to find info about Jennifer Lopez, applicant did not invent the keyword Jennifer Lopez nor what that name and/or keyword describes, that also applies to what a picture may describe. The examination is concerned to what the method is actually performing.
Regarding the arguments directed to applicant’s interpretation of a database of faces, first, applicant is arguing limitations that are not claimed; second, the definition of database presented in the arguments recite “usually”, but applicant is presenting as a requirement to suggest that the reference is only concerned with some indefinite huge number. For examination purposes, a database of faces is two or more faces which is based on the plain meaning. Applicant argues that the scope of the claims in patent applications are not solely based on the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted 
Last, Applicant argues, “Even if the keyword or the picture is more than one, it cannot be of huge number”; nowhere in the references, there is a reference to a huge number, only in the arguments presented by the applicant using flawed interpretation to reach a flawed conclusion. Moreover, how huge has to be the number to be a huge number remains to be seen. The argument is as indefinite as the supposed differences between the prior art and the present invention. From the examiner’s perspective, Iwamoto’s face recognition recognizes faces just like the present invention and repeating the recognition for two or more faces would not change the method in any meaningful way.
The rejection of record stands.






/MARCOS L TORRES/           Primary Examiner, Art Unit 2647